DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 03 February 2022.  Claims 1-18 are currently under consideration.  The Office acknowledges the amendments to claims 1-10 and 12-14, as well as the addition of new claims 15-18.

Claim Objections
Claim 1 is objected to because of the following informalities: in lines 16-17, “said radiation emitting source” should apparently read --said high dose rate or pulsed dose rate brachytherapy radiation emitting source--.  Appropriate correction is required
Claim 8 is objected to because of the following informalities: in line 6, “the device” should apparently read --the testing device--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The last clause of claim 1 (lines 14-20) reads confusingly and it appears there are portions that are out-of-order, duplicative, or both.  It is not clear what “and for capturing radiation being emitted … in … images of a second type” is referring to; presumably, the radiation capturing screen, but that language is not in the claim as written.  
Claim 6 recites the limitation "the image processing means" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It appears that claim 6 should remain dependent upon claim 5 instead of claim 15.
Claim 8 recites the limitation "the geometrical dimensions" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-18 are rejected by virtue of their dependence upon at least one rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Awunor et al., “A multicenter study to quantify systematic variations and associated uncertainties in source positioning with commonly used HDR afterloaders and ring applicators for the treatment of cervical carcinomas,” Int. J. Med. Phys. Research and Practice, vol. 42 no. 8, p. 4472-4483, Aug. 2015 (hereinafter known as “Awunor”), in .
Regarding claim 1, Awunor discloses a testing device for testing a brachytherapy applicator prior to using the brachytherapy applicator in high dose rate or pulsed dose rate brachytherapy radiation treatments (Abstract; Fig. 1; capable of such use), said testing device comprising: a radiation capturing screen (film), an imaging holder positioned at a distance from the radiation capturing screen and being arranged for accommodating a high dose rate or pulsed dose rate brachytherapy radiation emitting source in a first test condition (Fig. 1; e.g., the ring adapter or ring clamp can accommodate such a source through them, as they hold the applicator through which the source passes); an application test holder positioned between the imaging holder and the radiation capturing screen, the applicator test holder being arranged for holding the brachytherapy applicator under test (Fig. 1; e.g., the ring bar or the marking jig hold the ring applicator), wherein the radiation capturing screen is arranged in capturing radiation being emitted by said high dose rate or pulsed dose rate brachytherapy radiation emitting source in subsequent, independent images of a first type (capable of such use), wherein the imaging holder accommodates the high dose rate or pulsed dose rate brachytherapy radiation emitting source and the applicator test holder holds the brachytherapy applicator under test, wherein the applicator test holder holds the brachytherapy applicator under test, and the brachytherapy applicator under test holds the high dose rate or pulsed dose rate brachytherapy radiation emitting source (Fig. 1; again, capable of such use/holding).  Awunor fails to disclose that the radiation capturing screen is arranged for capturing radiation being emitted by said high dose rate 
Regarding claim 2, the combination of Awunor and Muehlhauser discloses the invention as claimed, see rejection supra, and Awunor further discloses that the testing device comprises radiation emitting source drive means arranged for driving in said first test condition said high dose rate or pulsed dose rate brachytherapy radiation emitting source through said imaging holder (afterloader; drives source through the imaging holder as it moves through the ring applicator).
Regarding claim 3, the combination of Awunor and Muehlhauser discloses the invention as claimed, see rejection supra, and Awunor further discloses that said radiation emitting source drive means is further arranged for driving in said second test condition said radiation emitting source through said brachytherapy applicator, being 
Regarding claim 4, the combination of Awunor and Muehlhauser discloses the invention as claimed, see rejection supra, and Awunor further discloses that said radiation emitting source drive means is connected to an afterloading apparatus (four different afterloader types).
Regarding claim 5, the combination of Awunor and Muehlhauser discloses the invention as claimed, see rejection supra, and Awunor further discloses that the testing device comprises image processing means for visualizing and quantifying geometrical dimensions of said brachytherapy applicator based on processing the subsequent, independent images being captured in at least said first and/or said second test conditions (Methods; Figs. 2, 3).
Regarding claim 6, the combination of Awunor and Muehlhauser discloses the invention as claimed, see rejection supra, and Awunor further discloses that the image processing means is arranged for correcting the subsequent, independent images for background exposure signals (Sections 2B-2E, 3A).
Regarding claim 7, the combination of Awunor and Muehlhauser discloses the invention as claimed, see rejection supra, and Awunor further discloses that the image processing means is arranged in generating applicator dimension data relating to the geometrical dimensions of said brachytherapy applicator being visualized and quantified, said applicator dimension data being suitable for use in a radiation treatment planning system for effecting radiation brachytherapy in a pre-selected anatomical 
Regarding claim 14, the combination of Awunor and Muehlhauser discloses the invention as claimed, see rejection supra, and Awunor further discloses a brachytherapy afterloading apparatus comprising radiation emitting source drive means being connected to said testing device (four different afterloader types).

Allowable Subject Matter
Claims 8-13 and 15-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claims 8-13 were addressed in the previous Office action.  Regarding claims 15-18, Awunor fails to teach that the testing device can have an initial test condition where the applicator test holder does not hold the brachytherapy applicator, but the imaging holder accommodates the radiation emitting source and the radiation capturing screen captures emitted radiation therefrom.  Awunor’s device requires the use of the brachytherapy applicator to have the imaging holder accommodate the radiation emitting source.  Further, none of the other prior art of record teaches or reasonably suggests such a testing device comprising the imaging holder, applicator test holder, and radiation capturing screen that can capture subsequent, independent images of a first type in a first test condition and a second type in a second condition, wherein the .

Response to Arguments
Applicant’s arguments with respect to the claim objection and the rejections under 35 U.S.C. 112 have been fully considered and are persuasive in light of the amendments (except as to the remaining rejection of claim 8, detailed supra, which was not amended to overcome this rejection).  Therefore, the objection and rejections have been withdrawn.
Applicant’s arguments with respect to the rejections under 35 U.S.C. 102 have been fully considered and are persuasive in light of the amendments.  Therefore, the objection and rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made, as detailed supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/THADDEUS B COX/Primary Examiner, Art Unit 3791